Citation Nr: 1139689	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an RO decision that, in pertinent part, denied entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of CUE in a May 1972 rating decision, and entitlement to a higher initial rating for spondylolisthesis, are addressed in another decision issued concurrently with this remand.

REMAND

In another Board decision issued concurrently with this remand, the issue of entitlement to a higher initial rating for spondylolisthesis of the lumbar spine is remanded for a VA examination.

As a result, the TDIU claim is not ripe for Board adjudication at this time as the potential outcome of the claim for a higher initial rating for service-connected spondylolisthesis could affect the issue of whether the Veteran's service connected disabilities render him unemployable.  See 38 C.F.R. § 4.16.  Accordingly, the TDIU claim is considered to be inextricably intertwined with the other remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  VA medical opinions were obtained on this point in October 2008 and March 2009.  After the remanded claim for a higher initial rating for spondylolisthesis is developed, another VA examination should be performed to ascertain the effect of the service-connected disabilities on the Veteran's ability to work. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities since March 2009.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file. 

2.  Then, the RO/AMC should schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review. 

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should explain the reasons for the conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the claim for a TDIU rating, with consideration of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


